
	
		I
		112th CONGRESS
		1st Session
		H. R. 1831
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Paul (for
			 himself, Ms. Baldwin,
			 Mr. Blumenauer,
			 Mr. Clay, Mr. Cohen, Mr.
			 DeFazio, Mr. Ellison,
			 Mr. Farr, Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. McClintock,
			 Mr. McDermott,
			 Mr. George Miller of California,
			 Mr. Moran,
			 Mr. Nadler,
			 Ms. Pingree of Maine,
			 Mr. Polis,
			 Mr. Rohrabacher,
			 Ms. Schakowsky,
			 Mr. Stark,
			 Ms. Woolsey, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act to exclude
		  industrial hemp from the definition of marihuana, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Industrial Hemp Farming Act of
			 2011.
		2.Exclusion of
			 industrial hemp from definition of marihuanaSection 102 of the Controlled Substances Act
			 (21 U.S.C. 802) is amended—
			(1)in paragraph
			 (16)—
				(A)by striking
			 (16) The and inserting (16)(A) The; and
				(B)by adding at the
			 end the following:
					
						(B)The term marihuana does
				not include industrial hemp.
						;
				and
				(2)by adding at the
			 end the following:
				
					(57)The term
				industrial hemp means the plant Cannabis sativa L. and any part of
				such plant, whether growing or not, with a delta-9 tetrahydrocannabinol
				concentration of not more than 0.3 percent on a dry weight
				basis.
					.
			3.Industrial hemp
			 determinationSection 201 of
			 the Controlled Substances Act (21 U.S.C. 811) is amended by adding at the end
			 the following:
			
				(i)Industrial hemp
				determinationIf a person grows or processes Cannabis sativa L.
				for purposes of making industrial hemp in accordance with State law, the
				Cannabis sativa L. shall be deemed to meet the concentration limitation under
				section
				102(57).
				.
		
